Citation Nr: 1706137	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-40 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating for scars, left eye brow and inner upper lip (claimed as residuals of forehead laceration, scar over left eye, and residuals of lip laceration).

2.  Entitlement to an initial rating in excess of 20 percent for left shoulder and acromioclavicular joint degenerative changes (non-dominant).

3.  Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative changes.

4.  Entitlement to an initial compensable rating prior to December 10, 2012 and a rating in excess of 30 percent since that date for radiculopathy of left upper extremity.

5.  Entitlement to an effective date earlier than March 17, 2009for the grant of service connection for radiculopathy left upper extremity.

6.  Entitlement to a rating in excess of 20 percent for left knee degenerative joint disease (DJD) with instability.

7.  Entitlement to an initial rating in excess of 10 percent for left knee DJD with limitation of extension.

8.  Entitlement to a compensable rating for bilateral hearing loss. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H. Covales


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to August 1966 and from August 1967 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a June 2011 rating decision, the Appeals Management Center (AMC) implemented, among other things, that portion of the May 2011 Board decisions that assigned a separate initial 10 percent rating for left knee DJD with limitation of extension, effective July 28, 1010.   

In a November 2012 rating decision, the RO granted service connection for left shoulder and acromioclavicular joint degenerative changes and assigned a 20 percent disability evaluation, effective May 14, 2008; granted service connection for cervical spine degenerative changes and assigned a 20 percent evaluation, effective March 17, 2009; granted service connection for scars left eyebrow and inner upper lip and assigned a 0 noncompensable evaluation, effective May 14, 2008; and granted service connection for radiculopathy of the left upper extremity and assigned a noncompensable evaluation, effective March 17, 2009.   

On a November 2013 VA Form 21-4138, "Statement in Support of Claim," the Veteran requested a new decision based on an unmistakable error.  

In response, the RO issued a rating decision in July 2013, increasing the evaluation assigned for radiculopathy of the left upper extremity to 30 percent disabling, effective December 10, 2012; continuing the 20 percent disability evaluations assigned for left knee DJD with instability, cervical spine degenerative changes, and left shoulder and acromioclavicular degenerative changes; continuing  the 10 percent evaluation for left knee DJD with limitation of extension; continuing the noncompensable ratings for bilateral hearing loss and scars of the left eye brow and inner upper lip; and denying entitlement to a TDIU.  

In July 2014, the Veteran filed a notice of disagreement (NOD), with the effective date assigned for the award of service connection for left upper extremity as well as the ratings assigned for his left upper extremity radiculopathy, left knee DJD with instability and limitation of extension, cervical spine and left shoulder disabilities, bilateral hearing loss, and left eyebrow and upper lip scars, and the denial of a TDIU.  A statement of the case (SOC) was issued in November 2014, in which the RO readjudicated the claims for higher ratings for the Veteran's left upper extremity radiculopathy, left knee DJD with instability and limitation of extension, cervical spine and left shoulder disabilities, bilateral hearing loss, and left eyebrow and upper lip scars, and as well as entitlement to a TDIU  The RO also adjudicated a claim characterized as an earlier effective date for the grant of increased evaluation for radiculopathy of the left upper extremity; however,  it is more properly characterized as a staged rating on appeal from the initial grant of service connection as reflected on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial rating cases).  The RO has not adjudicated the Veteran's appeal regarding an effective date earlier than March 17, 2009 for the award of service connection for left upper extremity radiculopathy as will be further discussed in the remand portion below.  

In September 2016, the Veteran testified at a hearing before the undersigned at the Board; a transcript of that hearing is of record.  Following the hearing, the record was held open for 60 days allow time for the Veteran to submit any additional treatment records and examination reports.  As the time period has passed and neither the Veteran nor his representative have submitted additional evidence, the Board will proceed to review the claims.  

On April 2014 VA Form 21-22, "Appointment of the Veterans Service Organization as Claimant's Representative," the Veteran appointed DAV as his representative.  Subsequently, in July 2014, the Veteran submitted VA Form 21-22a, "Appointment of Individuals as Claimant's Representative," which changed his representative to Jeany Mark, an attorney, for the issues on appeal.  In November 2014, the Veteran submitted another VA Form 21-22, appointing DAV as his representative.  Later, In August 2014, the Veteran submitted a VA Form 21-22, in an attempt to appoint the Vietnam Veterans of America (VVA) as his representative; however, the form was not signed by a representative of VVA.  In a Report of Contact associated with the record in September 2015, a VA employee acknowledged the Veteran's request to change his power of attorney (POA) from DAV to VVA; however, there was an incomplete VA Form 21-22 on record.  The Veteran was notified that the POA did not sign the form and that his POA could not be changed until there was a signature.  Therefore, the Board recognizes DAV as the Veteran's representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an earlier effective date for the grant of service connection for radiculopathy of the left upper extremity, increased evaluations for left shoulder and cervical spine disabilities, left upper extremity radiculopathy, left knee DJD with instability and limitation of extension, and bilateral hearing loss, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment for which he would otherwise be qualified.

2.  In September 2016, prior to the promulgation of a decision, the Veteran on the record at the Board hearing withdrew his appeal from the denial of his claim for entitlement to an increased compensable rating for scars, left eye brow and inner upper lip.

CONCLUSIONS OF LAW

1.  The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16 (2016).

2.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to an initial compensable rating for scars, left eye brow and inner upper lip have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry for the Board is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The regulations provide that if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Currently, the Veteran has the following service-connected disabilities: ichthyosis vulgaris and pruritis, evaluated as noncompensable from June 13, 2006 and 60  percent from July 28, 2010; cervical spine degenerative changes, evaluated as 20 percent disabling from March 17, 2009; radiculopathy of the left upper extremity, evaluated as noncompensable from March 17, 2009 and as 30 percent disabling from December 12, 1012; left shoulder and acromioclavicular joint degenerative changed, (non-dominant), evaluated as 20 percent disabling from May 14, 2008; internal derangement of the left knee, evaluated as 20 percent disabling from June 13, 2006 to December 10, 2012; left knee DJD with instability (previously internal derangement of the left knee) evaluated as 20 percent from December 10, 2012; left knee DJD with limitation of extension, evaluated as 10 percent disabling from July 28, 2010; as well as bilateral hearing loss, left eye residuals of a foreign body, and scars, left eye brow and inner upper lip each evaluated as noncompensable from June 13, 2006, July 28, 2006, and May 14, 2008, respectively.  His combined disability rating as of July 28, 2010 is 80 percent.  

Inasmuch as the Veteran's cervical spine and left shoulder disabilities arise from disability of common etiology, they are considered a single disability, and the Veteran met the percentage requirements for TDIU.  38 C.F.R. §§ 4.16 (a), 4.25.  The Board notes that the Veteran's left upper extremity radiculopathy also arises from the Veteran's cervical and left shoulder disabilities; however, regardless of the effective date assigned for this disability and the noncompensable rating currently assigned for a portion of the appeal, which will be addressed in the remand section below, the Board can still proceed to award TDIU.  

On the August 19, 2011 VA joint examination, the Veteran and the examiner first began suggesting that his service-connected disabilities interfered with his occupational activities.  As a result, in October 2012, the Appeals Management Center (AMC) interpreted the findings of the August 19, 2011 VA examination as an inferred claim for TDIU.  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted.

On August 19, 2011 VA examination, the Veteran indicated that he retired as a Park Ranger in 2003 due to his vision.  He also reported that his left shoulder disability caused problems with lifting and carrying, weakness or fatigue, decreased strength, and upper extremity pain.  He indicated that he was assigned different duties and experienced increased tardiness due to such symptoms.   He alleged that his cervical spine degenerative changes with radiculopathy interfered with his occupational activities due to decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and pain.

On December 2012 VA knee and lower leg conditions disability benefits questionnaire (DBQ), the examiner found that the Veteran's knee and lower leg conditions impacted his ability to work.  The examiner reported that the Veteran's work as a Park Ranger required walking long distances over an uneven terrain.  He was unsteady on his feet without a cane and could not perform his duties as a Park Ranger.  The examiner opined that the Veteran's left knee, if it were his only service connected disability, would not preclude him from sedentary employment.  

On December 2012 VA shoulder and arm conditions DBQ and neck (cervical spine) DBQ, the examiner found that the Veteran's shoulder and cervical spine conditions impacted his ability to work.  The examiner noted that the Veteran's work as a Park Ranger required lifting and carrying equipment around the park and the pain in his left shoulder prevented him from doing these duties.  The examiner added that the pain in the left shoulder and neck caused radiating pain down the left arm and made it difficult to perform fine motor skills such as typing and repairing equipment, which were also required as part of his job.  

The examiner opined that the Veteran's service-connected left shoulder disability rendered him at least as likely as not unable not maintain physical or sedentary employment.  The examiner also opined that his service-connected neck rendered him at least as likely as not unable to maintain physical or sedentary employment.  The examiner reasoned that the Veteran was unable to perform tasks such as lifting and moving equipment as well as fine motor skills required for is job such as typing and repairing equipment.  He was unable to drive secondary to marked limited range of motion of the neck.  

On December 2012 VA medical opinion DBQ, the examiner opined that the combination of the Veteran's service-connected disabilities rendered him unable to maintain physical and sedentary employment.  He was no longer able to lift heavy equipment, drive, or perform fine motor movements all of which were required of him while working for Park Services.  

During his September 2016 Board hearing, the Veteran stated that he worked as a welder for a short period after he was discharged from service, but worked as a supervisory Park Ranger for the Commonwealth of Massachusetts for 25 years.  He completed a semester and half of college.  He indicated that he believed that his service-connected disabilities prevented him from being able to obtain and maintain permanent employment.   He explained that he could no longer drive or hold onto a steering wheel due to numbness in the hand or use a computer.  He could not walk for prolonged periods.  He also experienced incapacitating episodes and his knee caused him to fall in which he had difficulty with getting back up onto his feet.  

In this case, the Veteran has been unemployed for many years.  The medical and lay evidence demonstrates that his service-connected disabilities cause significant functional and occupational impairment in most job assignments and would preclude him from working in an environment involving either physical or sedentary work consistent with his level of education and prior work experience.  The Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment.  TDIU is granted.  38 C.F.R. § 4.12, 4.16(a).

The Board finds that a TDIU has been warranted for the entire appeal period.  The Board has not set a specific effective date for the beginning of the TDIU, so as to permit the agency of original jurisdiction to set an effective date in the first instance, and afford the Veteran the opportunity to submit evidence and argument as to that issue.

II.  Withdrawn Claim-Increased Rating for Left Eyebrow and Inner Upper Lip Scars

At the beginning of the September 2016 Board hearing, the Veteran indicated that he was withdrawing his appeal of the denial of claim for entitlement to an increased compensable rating for scars, left eye brow and inner upper lip.  See Board Hearing Transcript, at 3. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b).  As the appeal was withdrawn on the record at a hearing, the Board does not have jurisdiction over it and it is dismissed.  38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.204. 

As the appellant has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction over the issue of entitlement to entitlement to an initial compensable rating for scars, left eye brow and inner upper lip and it is dismissed. 


ORDER

Entitlement to TDIU is granted.

The appeal of entitlement to an initial compensable rating for scars, left eye brow and inner upper lip is dismissed.


REMAND

As noted in the Introduction, in a November 2012 rating decision, the RO, among other things, granted service connection for radiculopathy of the left upper extremity and assigned a noncompensable rating, effective March 17, 2009.  In November 2013, the Veteran requested a new decision claiming that there was an unmistakable error.  In response, the RO, inter alia, issued a rating decision in July 2013, increasing the evaluation assigned for radiculopathy of the left upper extremity to 30 percent disabling, effective December 10, 2012.  In July 2014, the Veteran filed an NOD, in which he disagreed with the effective date assigned for the award of service connection for left upper extremity as well as the ratings assigned for his left upper extremity radiculopathy.  Although the RO characterized the issue as entitlement to an increased rating and an earlier effective date for the assignment of the 30 percent disability rating for left upper extremity radiculopathy in a November 2014 SOC, the RO has not issued the Veteran an SOC with respect to the issue seeking an effective date earlier than March 17, 2009 for the award of service connection for radiculopathy of the left upper extremity.  Therefore, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

During his hearing, the Veteran indicated that each of his disabilities on appeal have increased in severity since he was last examined by VA.  Regarding his left knee disabilities, during his hearing, the Veteran and his representative indicated that the Veteran had severe instability or subluxation.  See Board Hearing Transcript, at 13.  He also reported that there was limited motion throughout the knee and not just with extension.  Id.  The Veteran's wife described episodes of his knee locking and causing him to fall approximately once or twice a week.  Such symptoms were not shown on his most recent VA examination, the December 2012 General Medical DBQ.  

Regarding the Veteran's cervical and left shoulder disabilities as well as his left upper extremity radiculopathy, during his hearing, the Veteran described his left arm as now being paralyzed.  He reported that he had difficulty with sleeping on his left side due to pain.  See Board Hearing Transcript, at 21.  In addition to an increase of severity of symptoms regarding his neck, left arm, and left shoulder disabilities, the Veteran also reported that he experienced symptoms of numbness and tingling prior to the date of his VA examination in December 2012 ; however, the examiner did not report such symptoms on the examination report.  See Board Hearing Transcript at 7.  Specifically regarding his left shoulder, during his Board hearing, the Veteran reported that he had additional symptoms, which included limited motion of the arm above the shoulder.  See Board Hearing Transcript, at 39. He explained that he was not able tolerate his arm to the shoulder level or above his head, which was not adequately assessed by the prior VA examiner.  He added that during flare-ups, he was unable to lift with his left side.  Id. at 40.

In light of the above, the Board finds that a remand is necessary at this time in order to afford the Veteran another VA examination or examinations that accurately assess the current severity of his cervical spine, left shoulder and left knee disabilities as well as his left upper extremity radiculopathy.  Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Regarding the Veteran's bilateral hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); the Court interpreted VA regulations as requiring that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In Martinak the Court found that the examiner's recording of the Veteran's complaint that hearing loss and tinnitus "affects his ability to sleep" satisfied this requirement.  Martinak v. Nicholson, at 455.

During his hearing, the Veteran and his representative indicated that the Veteran's speech discrimination score on the prior VA examination in December 2012 did not reflect the Veteran's inability to carry on conversations in crowd or from across the room as well as difficulties with face-to-face conversations.  See Board Hearing Transcript, at 49, 50.  Also, although the examiner merely noted that the Veteran's hearing loss may present problems for the Veteran in daily communication, it does not appear the VA examiner adequately discussed the Veteran's functional impairment related to his hearing loss.  Hence, a new examination and retrospective opinions are necessary.  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007).  Additionally, the Veteran and his representative indicated that the Veteran's functional impairment from his hearing loss disability raised the question of whether the claim should be considered on an extraschedular basis. See Board Hearing Transcript, at 50.  The Board cannot consider this question in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

During his hearing, the Veteran indicated that for the past two years he sought treatment from a private primary care provider and that VA did not yet have these treatment records.  See Board Hearing Transcript, at 29 and 30.  As these matters are being remanded for the reasons set forth above, any additional VA and non-VA treatment records of the Veteran for his asserted disabilities should also be obtained. See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b), (e); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with a statement of the case regarding entitlement to an effective date earlier than March 17, 2009 for the award of service connection for radiculopathy of the left upper extremity. Advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Ask the Veteran to identify any non-VA healthcare provider who treated him for the claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records. 

3.  Obtain all VA outpatient records created since November 2012.

4.  Invite the Veteran to submit any additional evidence and argument he would like to submit as to the impact of his hearing loss on his daily activities and employment. Such evidence could include employment records, supervisor evaluations, and records of sick leave.

5.  After obtaining available records, the Veteran should be afforded new examinations to evaluate the current severity of his service-connected cervical spine and left shoulder disabilities and left upper extremity radiculopathy.  The electronic claims file, including this remand must be made available to and be reviewed by the examiner.  The examiner should:

a)  provide the ranges of motion of the cervical spine and left shoulder, expressed in degrees; 

b)  determine whether the cervical spine and left shoulder disabilities are manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain;

c) record the Veteran's reports of limitation of motion during flare-ups and opine whether these reports are consistent with the disability found on examination; and

d) state whether the Veteran has intervertebral disc syndrome (IVDS) of the cervical spine. If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

f) Provide a separate neurological examination, if necessary, to identify all neurological disabilities, including upper extremity radiculopathy, associated with the service-connected cervical spine and left shoulder disabilities. 

e) The severity of each neurological sign and symptom should be reported.  The examiner should provide an opinion with respect to any nerves involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

g) The examiner should also indicate whether, during the period on appeal, the record reflects any change in the severity of the Veteran's cervical spine and left shoulder disabilities, and left upper extremity radiculopathy; and, if so, the approximate date(s) of the change and the severity of the disability on each date.

The examiner should provide reasons for all opinions.

6.  After obtaining identified and available records, schedule the Veteran for a VA examination to determine the severity of his service-connected left knee disabilities.   The electronic claims file, including this remand must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report.  

a)  The examiner should provide range of motion findings expressed in degrees. 

The examination must include ranges of motion for both knee joints for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If it is not feasible to provide these findings, the examiner should so state and provide a reason why the testing is not feasible.

b)  The examiner should describe any pain, weakened movement, excess fatigability, incoordination or flare-ups; and express any additional limitation of motion due to these factors in terms of additional degrees of limited motion.

c)  The examiner should record the Veteran's reports of limitation of motion during flare-ups; and opine whether these reports are consistent with the extent of disability found on examination.

d)  The examiner should state the severity of lateral instability or subluxation of the left knee (i.e., slight, moderate, severe).

e)  The examiner should also indicate whether, during the period on appeal, the record reflects any change in the severity of the Veteran's left knee disabilities; and, if so, the approximate date(s) of the change and the severity of the disability on each date.

The examiner should provide reasons for all opinions.

7.  Afford the Veteran a new VA audiology examination. The examiner should review the electronic claims file.

The examiner should consider and note all of the functional effects of hearing loss on the Veteran's daily activities and functioning since February 7, 2009 (the date of his prior VA audiological examination). 

The examiner should opine as to the effects of the hearing loss disability on the Veteran's daily activities and employment since 2009.  

The examiner should also indicate whether, during the period on appeal, the record reflects any change in the severity of the Veteran's hearing loss; and, if so, the approximate date(s) of the change and the severity of the disability on each date.

8.  After the examination, refer the Veteran's claim for increased rating for hearing loss to the Under Secretary for Benefits or Director of VA's Compensation and Pension Service for consideration of entitlement to an extraschedular rating in accordance with 38 C.F.R. § 3.321 (b).

9.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


